John D. CHAPMAN, Plaintiff-Appellant,

                                                      v.

  AI TRANSPORT; American International Adjustment Company, Inc., et al., Defendants-Appellees,

                                    Nos. 97-8838, 97-9086 and 97-9269.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                                April 3, 2000.

Appeals from the United States District Court for the Northern District of Georgia (No. 94-01666-1-CV-
WBH); Willis B. Hunt, Jr., Judge.

(Opinion July 13, 1999, 180 F.3d 1244 (11th Cir.1999))

Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK,
CARNES, BARKETT, HULL and MARCUS, Circuit Judges.

        BY THE COURT:

        A member of this court in active service having requested a poll on the suggestion of rehearing en

banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing

en banc,

        IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's

opinion is hereby VACATED.